Supreme Court of Florida
                             ____________

                           No. SC18-1208
                            ____________

                        STATE OF FLORIDA,
                            Petitioner,

                                  vs.

                        CARL LEWIS BURNS,
                           Respondent.

                            June 2, 2022

CANADY, C.J.

     We have for review Burns v. State, 43 Fla. L. Weekly D1569,

2018 WL 3371723 (Fla. 1st DCA July 11, 2018), in which the First

District cited Holton v. State, 573 So. 2d 284, 292 (Fla. 1990), for

the proposition that “[a] trial court cannot base a sentence on the

defendant’s choosing to maintain innocence” because “a trial court’s

use in sentencing of defendant’s assertion of innocence violates due

process rights.” Burns, 43 Fla. L. Weekly at D1570, 2018 WL

3371723, at *2. Despite the fact that Burns gave a sworn

confession to the crimes of which he was convicted, which he
retracted during his trial testimony, the district court felt

“constrained to reverse his sentence because the trial court

improperly relied on [his] subsequent claim of innocence” in

imposing his sentence. Id. The First District thus vacated Burns’s

aggregate 300-year sentence and remanded for resentencing but

certified the following question to be one of great public importance:

     MAY A SENTENCING COURT RELY ON A DEFENDANT’S
     LACK OF REMORSE AFTER THE DEFENDANT HAS
     GIVEN A POST-MIRANDA, SWORN CONFESSION TO
     THE CRIME AND HAS OBVIOUSLY LIED UNDER OATH
     AT TRIAL ABOUT HIS GUILT?

Id., 2018 WL 3371723, at *3. We have jurisdiction. See art. V,

§ 3(b)(4), Fla. Const.

     We stayed the present case pending disposition of Davis v.

State, 332 So. 3d 970 (Fla. 2021), in which we addressed the

following similar rephrased certified question:

     DOES A TRIAL COURT, WHEN IMPOSING A SENTENCE
     ON A DEFENDANT WHO HAS VOLUNTARILY CHOSEN
     TO ALLOCUTE AND MAINTAIN HIS INNOCENCE AT THE
     SENTENCING HEARING, VIOLATE THE DEFENDANT’S
     DUE PROCESS RIGHTS BY CONSIDERING THE
     DEFENDANT’S FAILURE TO TAKE RESPONSIBILITY FOR
     HIS ACTIONS?

Davis, 332 So. 3d at 973-74.




                                  -2-
     In answering the rephrased question in Davis in the negative,

we concluded that “Holton’s broad, unqualified statement that

‘using a protestation of innocence against a defendant’ ‘violates due

process’ ” “constitutes dicta that we expressly disapprove.” Id. at

975 (quoting Holton, 573 So. 3d at 292). We thus directed Burns in

the present case to show cause why we should not exercise our

jurisdiction, summarily quash the decision being reviewed, and

remand for reconsideration in light of our decision in Davis. Upon

consideration of Burns’s response to the order to show cause and

the State’s reply thereto, we have determined to do just that.

     Burns’s argument in his response that Davis is inapplicable to

the facts of Burns because Burns did not voluntarily choose to

allocute at his sentencing hearing is unpersuasive. Burns has read

Davis too narrowly.

     In Davis, we “h[e]ld that when a defendant voluntarily chooses

to allocute at a sentencing hearing, the sentencing court is

permitted to consider the defendant’s freely offered statements,

including those indicating a failure to accept responsibility.” Id. at

978. While this holding was narrowly tailored to the facts

presented in Davis, our reliance on the United States Supreme


                                 -3-
Court’s decision in United States v. Grayson, 438 U.S. 41 (1978),

confirms that the principles of Davis are not limited to statements

made only during an allocution.

     In Grayson, the Court

     reaffirm[ed] the authority of a sentencing judge to
     evaluate carefully a defendant’s testimony on the stand,
     determine—with a consciousness of the frailty of human
     judgment—whether that testimony contained willful and
     material falsehoods, and, if so, assess in light of all the
     other knowledge gained about the defendant the meaning
     of that conduct with respect to his prospects for
     rehabilitation and restoration to a useful place in society.

438 U.S. at 55. Thus, under Grayson, a judge may evaluate

whether a defendant’s in-court statements contained falsehoods

and, if so, assess that fact along with all of the other sentencing

considerations.

     We concluded our analysis in Davis with this sentence: “Just

as in Grayson, the sentencing judge here was entitled to consider

testimony that indicated the defendant’s unwillingness to accept the

truth and to take responsibility for his own conduct.” Davis, 332

So. 3d at 978. Thus, although the “freely offered statements” on

which the trial court relied in sentencing Burns were made during

trial rather than an allocution, the court was similarly under no



                                  -4-
obligation to ignore them and was permitted to consider them in

imposing the sentence. See id.

     We have already accepted jurisdiction by order. The decision

under review is quashed, and this matter is remanded to the First

District for reconsideration upon application of this Court’s decision

in Davis.

     No motion for rehearing will be entertained by the Court.

     It is so ordered.

LAWSON, MUÑIZ, and COURIEL, JJ., concur.
GROSSHANS, J., concurs in result only with an opinion.
POLSTON and LABARGA, JJ., dissent.

GROSSHANS, J., concurring in result only.

     Because Burns’ response to our show cause order lacks merit,

I concur with the majority in quashing the First District’s decision

and remanding for reconsideration in light of Davis. However, the

majority’s opinion goes further. It addresses the scope of Davis,

discusses the effect of Grayson on Davis, and finds the sentencing

court’s consideration of Burns’ statements to be proper. Majority

op. at 4-5 (“Thus, although the ‘freely offered statements’ on which

the trial court relied in sentencing Burns were made during trial

rather than an allocution, the court was similarly under no


                                 -5-
obligation to ignore them and was permitted to consider them in

imposing the sentence.” (citing Davis v. State, 332 So. 3d 970, 978

(Fla. 2021))). Yet, despite undertaking this analysis, the majority

ultimately remands for reconsideration under Davis. Consequently,

there is little left for the district court to do on remand other than

accept the majority’s suggested holding.

     In my view, having previously accepted jurisdiction, it would

have been proper for us to either issue an opinion fully deciding the

case after supplemental briefing or summarily quash the decision

below and remand for reconsideration. Since the majority has not

chosen either course, I concur in result only.

Application for Review of the Decision of the District Court of Appeal
     Direct Conflict of Decisions/Certified Great Public Importance

     First District – Case No. 1D16-5113

     (Washington County)

Ashley Moody, Attorney General, Trisha Meggs Pate, Bureau Chief,
Jason W. Rodriguez and Virginia Chester Harris, Assistant
Attorneys General, Tallahassee, Florida,

     for Petitioner

Jessica J. Yeary, Public Defender, and David A. Henson, Assistant
Public Defender, Second Judicial Circuit, Tallahassee, Florida,

     for Respondent


                                  -6-